DETAILED ACTION
This action is in response to the claims filed 02 January 2018 for application 15/860,363 filed 02 January 2018.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 15, the at least one key-value pair should read “the at least one key-value pair data object”
Claim 7, line 3, the key terms should read “the key term data”
Claim 8, line 3, the key terms should read “the key term data”
Claim 10, line 4, identify, at least should read “identify at least” [comma should be removed]
Claim 11, line 3, “and” should be removed
Claim 11, line 9, first set of rules at least should read “first set of rules, at least” [comma should be added]
Claim 11, line 13, the at least one key-value pair
Claim 13 , line 1, artificial intelligence based computing system should read “artificial intelligence based computing device”
Claim 17, line 3, the key terms should read “the key term data”
Claim 18, line 3, the key terms should read “the key term data”
Claim 19, line 2, identifying via a network should read “identifying, via a network” [comma should be added]
Claim 19, line 3, store each should read “storing each”
Claims 2-9, 12, 14-18, 20 are objected to due to their dependence, either directly or indirectly on claims 1, 10-11, 13, 19
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system.
The limitation of receive ... a first data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receive" in the context of this claim encompasses the user simply acquiring data. As part of this mental process, the claim limitation provides additional information regarding the data object. This merely provides more descriptive information about the data.
The limitation of process ... a first set of rules to identify at least one key-value pair data object from the first data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "process" in the context of this claim encompasses the user simply identifying a key-value pair by performing some steps.
The limitation of process ... a second set of rules to identify at least one free text data object from the first data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "process" in the context of this claim encompasses the user simply identifying text data by performing some steps.
The limitation of store ... the at least one key-value pair and the at least one free text data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes 
Further, claim 1 recites additional element(s) of storing a plurality of electronic documents including at least one text data object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – artificial intelligence based computing system, first data repository, expert system computing device, processor, non-transitory memory device storing instructions, communications interface, inference engine modules, non-transitory memory device. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding data stored in the first data repository, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an artificial intelligence based computing system, a first data repository, an expert system computing device, a processor, a non-transitory memory device storing instructions, a communications interface, inference engine modules, a 

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 2 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system.
The limitation of providing a digital image of each of a plurality of text documents, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "providing" in the context of this claim encompasses the user simply acquiring text documents. 
The limitation of stores each digital image of the plurality of text documents in the first data repository ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "stores" in the context of this claim encompasses the user simply keeping a record of the text document. As part of this mental process, the claim limitation provides additional 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – imaging device. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of an imaging device amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 3 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system.
The limitation of processes each digital image to extract text data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processes" in the context of this claim encompasses the user simply identifying data in the text document. 
The limitation of associates the extracted text data with a corresponding electronic document  ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "associates" in the context of this claim encompasses the user simply matching text data to a document. As part of this mental process, the claim limitation provides additional information regarding the extracted text data. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – optical character recognition (OCR) computing device, scanner. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an OCR computing device and a scanner amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 4 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the first set of rules comprises a fuzzy rule set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the first set of rules, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the first set of rules does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the second set of rules comprises a recurrent neural network rule set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the second set of rules, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the second set of rules does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 6 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on a data repository storing key terms associated with a plurality of different business segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the identification of a key-value pair data object does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on key term data stored in a dictionary data repository, wherein the key terms are associated with a plurality of different business segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object, and this element does 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the identification of a key-value pair data object does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on key term data stored in a dictionary data repository, wherein the key terms are associated with an identified document type corresponding to an analyzed electronic document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object and the key terms, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the identification of a key-value pair data object and the key terms do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 9 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system.
The limitation of identifying ... a plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply visualizing and/or acquiring documents. As part of this mental process, the 
The limitation of store each of the plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "store" in the context of this claim encompasses the user simply keeping a record of the documents. As part of this mental process, the claim limitation provides additional information regarding the storage of documents. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – data crawler application, data crawler computing device, instructions, memory device, processor, network, second data repository. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 10 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing system.
The limitation of identify at least one key term from each of the plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply searching and finding a term in the documents. As part of this mental process, the claim limitation provides additional information regarding the documents. This merely provides more descriptive information about the data.
The limitation of store each key term ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "store" in the context of this claim encompasses the user simply keeping a record of the terms. As part of this mental process, the claim limitation provides additional 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – natural language processing computing device, instructions, memory device, processor, data crawler application, second data repository, dictionary data repository. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a natural language processing computing device, instructions, a memory device, a processor, a data crawler application, a second data repository, and a dictionary data repository amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 11 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of analyze a first data object ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "analyze" in the context of this claim encompasses the user simply visualizing and inspecting data. As part of this mental process, the claim limitation provides additional information regarding the data object. This merely provides more descriptive information about the data.
The limitation of identify, by ... processing a first set of rules, at least one key-value pair data object from the first data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identify" in the context of this claim encompasses the user simply visualizing a key-value pair by performing some steps.
The limitation of identify, by ... processing a second set of rules, at least one free text data object from the first data object
The limitation of store ... the at least one key-value pair and the at least one free text data object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "store" in the context of this claim encompasses the user simply keeping a record of the identified data. 
Further, claim 1 recites additional element(s) of storing a plurality of electronic documents including at least one text data object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – artificial intelligence based computing device, first data repository, processor, non-transitory memory device storing instructions, expert system computing device, inference engine modules, non-transitory memory device. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding data stored in the first data repository, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an artificial intelligence based 

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 12 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of provides a digital image of each of a plurality of text documents, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "provides" in the context of this claim encompasses the user simply acquiring text documents. 
The limitation of stores each digital image of the plurality of text documents in the first data repository ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "stores" in the context of this claim encompasses the user simply keeping a record of the text document. As part of this mental process, the claim limitation provides additional 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – imaging device. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of an imaging device amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 13 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of processes each digital image to extract text data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processes" in the context of this claim encompasses the user simply identifying data in the text document. 
The limitation of associates the extracted text data with a corresponding electronic document  ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "associates" in the context of this claim encompasses the user simply matching text data to a document. As part of this mental process, the claim limitation provides additional information regarding the extracted text data. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – optical character recognition (OCR) computing device. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of an OCR computing device amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 14 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the first set of rules comprises a fuzzy rule set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the first set of rules, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the first set of rules does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 15 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the second set of rules comprises a recurrent neural network rule set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the second set of rules, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the second set of rules does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 16 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on a data repository storing key terms associated with a plurality of different business segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the identification of a key-value pair data object does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 17 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on key term data stored in a dictionary data repository, wherein the key terms are associated with a plurality of different business segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object, and this element does 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the identification of a key-value pair data object does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 18 carries out the device of claim 11 but for the recitation of additional element(s) of wherein the inference engine module identifies at least one key-value pair data object based on key term data stored in a dictionary data repository, wherein the key terms are associated with an identified document type corresponding to an analyzed electronic document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the identification of a key-value pair data object and the key terms, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the identification of a key-value pair data object and the key terms do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 19 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of identifying ... a plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply visualizing and/or acquiring documents. As part of this mental process, the 
The limitation of store each of the plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "store" in the context of this claim encompasses the user simply keeping a record of the documents. As part of this mental process, the claim limitation provides additional information regarding the storage of documents. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – data crawler application, network, second data repository. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a data crawler application, a 

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 20 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial intelligence based computing device.
The limitation of identify at least one key term from each of the plurality of documents ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply searching and finding a term in the documents. As part of this mental process, the claim limitation provides additional information regarding the documents. This merely provides more descriptive information about the data.
The limitation of store each key term ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "store" in the context of this claim encompasses the user simply keeping a record of the terms. As part of this mental process, the claim limitation provides additional 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – natural language processing computing module, second data repository, dictionary data repository. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a natural language processing computing module, a second data repository, and a dictionary data repository amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites ... storing a plurality of electronic documents including at least one text data object. However, it is unclear whether the plurality includes “at least one text data object” or whether each electronic document includes “at least one text data object.” Correction or clarification is required.
Examiner’s Note: For the purposes of examination, it will be interpreted that each electronic document includes at least one text data object, meaning the limitation will be interpreted as reading “storing a plurality of electronic documents, each electronic document including at least one text data object.”

Claim 3 recites the scanner while failing to provide a proper antecedent basis for “the scanner.” It is suggested that “the scanner” be amended to recite “the imaging device.” Correction or clarification is required.

Claim 9 recites the data crawler processing instructions. However, it is unclear whether this reference refers to the “data crawler application” or the “data crawler computing device.” Correction or clarification is required.
Examiner’s Note: 
Claim 10 recites the data crawler application, the plurality of documents, the second data repository, and the dictionary data repository while failing to provide proper antecedent basis for the terms. While “the data crawler application,” “the plurality of documents,” and “the second data repository” are recited in claim 9, claim 10 depends from claim 1 and therefore lacks proper antecedent basis for the terms. It is suggested that this can be corrected by amending claim 10 to depend from claim 9. Further it is suggested that “the dictionary data repository” be amended to recite “a dictionary data repository.” Correction or clarification is required.

Claim 11 recites ... storing a plurality of electronic documents including at least one text data object. However, it is unclear whether the plurality includes “at least one text data object” or whether each electronic document includes “at least one text data object.” Further, the claim recites cause the expert system computing device to while failing to provide proper antecedent basis for “the expert system computing device.” It is suggested that “the expert system computing device” be amended to recite “the processor.” Correction or clarification is required.
Examiner’s Note: For the purposes of examination, it will be interpreted that each electronic document includes at least one text data object, meaning the limitation will be interpreted as reading “storing a plurality of electronic documents, each electronic document including at least one text data object.”

Claim 20 recites the plurality of documents, the second data repository, and the dictionary data repository
Claims 2-10, 12-20 are rejected under 35 U.S.C. 112 due to their dependence, either directly or indirectly on claims 1, 3, 7-11, 17-18, 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh").
Regarding claim 1, Ganesh teaches an artificial intelligence based computing system (Ganesh, ¶0012 – teaches artificial intelligence based system; Ganesh, ¶0016 – teaches computing system) comprising: 
a first data repository storing a plurality of electronic documents including at least one text data object (Ganesh, ¶0018 – teaches storing digital documents, including text data in a data repository); and 
an expert system computing device (Ganesh, ¶0016 – teaches cognitive computing system; see also Ganesh, FIG. 1) including: 
a processor (Ganesh, ¶0016 – teaches processor); and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the expert system computing device (Ganesh, ¶0016 – teaches processor executing instructions stored in memory causing the computing system to operate) to: 
receive, via a communication interface (Ganesh, ¶¶0038-0039 – teaches communication channels), a first data object comprising unstructured data identified from the at least one text data object of an electronic document stored in the first data repository (¶¶0017-0018 – teaches receiving unstructured data from the repository for processing by the data acquisition unit); 
process, by an inference engine module (Ganesh, ¶0019 – data acquisition unit), a first set of rules to identify at least one key-value pair data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021); 
process, by an inference engine module (Ganesh, ¶0019 – data acquisition unit), a second set of rules to identify at least one free text data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract free text; see also Ganesh, ¶0021); and 
store, in a non-transitory memory device, the at least one key-value pair and the at least one free text data object (Ganesh, ¶0025 – teaches storing the extracted data in a knowledge base).

Regarding claim 2, Ganesh teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches an imaging device (Ganesh, ¶0040 – teaches a scanning device as an input device) providing a digital image of each of a plurality of text documents (Ganesh, ¶0017 – teaches acquiring digital images of text documents), wherein the imaging device stores each digital image of the plurality of text documents in the first data repository as the plurality of electronic documents 

Regarding claim 3, Ganesh teaches all of the limitations of the system of claim 2 as noted above. Ganesh further teaches an optical character recognition (OCR) computing device communicatively coupled to the scanner (Ganesh, ¶0018 – teaches OCR; see also Ganesh, ¶¶0038-0039 – communication channels), wherein the OCR computing device processes each digital image to extract text data (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data) and associates the extracted text data with a corresponding electronic document as the at least one text data object (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data).

Regarding claim 6, Ganesh teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on a data repository storing key terms associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).

Regarding claim 7, Ganesh teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository, wherein the key terms are associated with a plurality of different business segments 

Regarding claim 8, Ganesh teaches all of the limitations of the system of claim 1 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments), wherein the key terms are associated with an identified document type corresponding to an analyzed electronic document (Ganesh, ¶0024 – teaches that the key terms are associated with a document type, i.e., annual report).

Regarding claim 11, Ganesh teaches an artificial intelligence based computing device (Ganesh, ¶0012 – teaches artificial intelligence based system; Ganesh, ¶0016 – teaches computing system) comprising: 
a first data repository storing a plurality of electronic documents including at least one text data object (Ganesh, ¶0018 – teaches storing digital documents, including text data in a data repository); and 
a processor (Ganesh, ¶0016 – teaches processor); and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the expert system computing device (Ganesh, ¶0016 – teaches processor executing instructions stored in memory causing the computing system to operate) to: 
analyze a first data object comprising unstructured data identified from the at least one text data object of an electronic document stored in the first data repository (¶¶0017-0018 – ; 
identify, by an inference engine module (Ganesh, ¶0019 – data acquisition unit) processing a first set of rules at least one key-value pair data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021); 
identify, by an inference engine module (Ganesh, ¶0019 – data acquisition unit) processing a second set of rules, at least one free text data object from the first data object (Ganesh, ¶0019 – teaches a set of rules to extract free text; see also Ganesh, ¶0021); and 
store, in a non-transitory memory device, the at least one key-value pair and the at least one free text data object (Ganesh, ¶0025 – teaches storing the extracted data in a knowledge base).

Regarding claim 12, Ganesh teaches all of the limitations of the device of claim 11 as noted above. Ganesh further teaches wherein an imaging device (Ganesh, ¶0040 – teaches a scanning device as an input device) provides a digital image of each of a plurality of text documents (Ganesh, ¶0017 – teaches acquiring digital images of text documents) and stores each digital image of the plurality of text documents in the first data repository as the plurality of electronic documents (Ganesh, ¶¶0017-0018 – teaches acquiring scanned images of text documents and storing them in the data repository).

Regarding claim 13, Ganesh teaches all of the limitations of the device of claim 12 as noted above. Ganesh further teaches wherein an optical character recognition (OCR) computing device (Ganesh, ¶0018 – teaches OCR) processes each digital image to extract text data (Ganesh, ¶0018 – teaches using OCR on scanned digital documents and extracts text data) and associates the extracted text data with a corresponding electronic document as the at least one text data object
Regarding claim 16, Ganesh teaches all of the limitations of the device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on a data repository storing key terms associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).

Regarding claim 17, Ganesh teaches all of the limitations of the device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository, wherein the key terms are associated with a plurality of different business segments (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments).

Regarding claim 18, Ganesh teaches all of the limitations of the device of claim 11 as noted above. Ganesh further teaches wherein the inference engine module (Ganesh, ¶0019 – data acquisition unit) identifies at least one key-value pair data object (Ganesh, ¶0019 – teaches a set of rules to extract key-value information; see also Ganesh, ¶0021) based on key term data stored in a dictionary data repository (Ganesh, ¶¶0019, 0024 – teaches text extraction based on keyword matching and sematic data stored in a knowledge base for multiple business segments), wherein the key terms are associated with an identified document type corresponding to an analyzed electronic document (Ganesh, ¶0024 – teaches that the key terms are associated with a document type, i.e., annual report).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh") in view of Guzman et al. (US 2018/0024983 A1 – System and Method for Reporting Based on Electronic Documents, hereinafter referred to as “Guzman”).

Regarding claim 4, Ganesh teaches all of the limitations of the system of claim 1 as noted above. While Ganesh teaches various artificial intelligence rule sets, Ganesh does not explicitly teach wherein the first set of rules comprises a fuzzy rule set.
wherein the first set of rules comprises a fuzzy rule set (Guzman, ¶0069 – teaches fuzzy rules to cleanse key-value pair data extracted from business documents using external information resources such as dictionaries, calendars, etc. [Because the reference goes beyond a direct copy from the document to the key values pair and finds similar terms in a dictionary to use as the value, this is interpreted as a fuzzy rule. This method is similar to the explanation of fuzzy rules in paragraph 41 of the specification]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Guzman in order to develop systems to better manage and validate data extracted from business documents in the field of data extraction and/or organization of business related data (Guzman, ¶0005 – “As businesses increasingly rely on technology to manage data related to operations such as invoice and purchase order data, suitable systems for properly managing and validating data have become crucial to success. Particularly for large businesses, the amount of data utilized daily by businesses can be overwhelming. Accordingly, manual review and validation of such data is impractical, at best. However, disparities between recordkeeping documents can cause significant problems for businesses such as, for example, failure to properly report earnings to tax authorities.”).

Regarding claim 14, Ganesh teaches all of the limitations of the device of claim 11 as noted above. While Ganesh teaches various artificial intelligence rule sets, Ganesh does not explicitly teach wherein the first set of rules comprises a fuzzy rule set.
Guzman teaches wherein the first set of rules comprises a fuzzy rule set (Guzman, ¶0069 – teaches fuzzy rules to cleanse key-value pair data extracted from business documents using external information resources such as dictionaries, calendars, etc. [Because the reference goes beyond a direct copy from the document to the key values pair and finds similar terms in a dictionary to use as the 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Guzman in order to develop systems to better manage and validate data extracted from business documents in the field of data extraction and/or organization of business related data (Guzman, ¶0005 – “As businesses increasingly rely on technology to manage data related to operations such as invoice and purchase order data, suitable systems for properly managing and validating data have become crucial to success. Particularly for large businesses, the amount of data utilized daily by businesses can be overwhelming. Accordingly, manual review and validation of such data is impractical, at best. However, disparities between recordkeeping documents can cause significant problems for businesses such as, for example, failure to properly report earnings to tax authorities.”).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh") in view of Rahman et al. (Understanding the Logical and Semantic Structure of Large Documents, hereinafter referred to as “Rahman”).
Regarding claim 5, Ganesh teaches all of the limitations of the system of claim 1 as noted above. While Ganesh teaches various artificial intelligence rule sets, Ganesh does not explicitly teach wherein the second set of rules comprises a recurrent neural network rule set.
Rahman teaches wherein the second set of rules comprises a recurrent neural network rule set (Rahman, section 4.2.1 – teaches using RNNs to identify regular text [free text data object] in a large business document [first data object]).
arXiv eprints collection that includes a wide range of metadata for each article, including a table of contents, section labels, section summarizations and more. We hope that this dataset will be a useful resource for the machine learning and NLP communities in information retrieval, content-based question answering and language modeling.”).

Regarding claim 15, Ganesh teaches all of the limitations of the device of claim 11 as noted above. While Ganesh teaches various artificial intelligence rule sets, Ganesh does not explicitly teach wherein the second set of rules comprises a recurrent neural network rule set.
Rahman teaches wherein the second set of rules comprises a recurrent neural network rule set (Rahman, section 4.2.1 – teaches using RNNs to identify regular text [free text data object] in a large business document [first data object]).
arXiv eprints collection that includes a wide range of metadata for each article, including a table of contents, section labels, section summarizations and more. We hope that this dataset will be a useful resource for the machine learning and NLP communities in information retrieval, content-based question answering and language modeling.”).

Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2018/0341688 A1 - System and Method for Optimizing Aggregation and Analysis of Data Across Multiple Data Sources, hereinafter referred to as "Ganesh") in view of Peled et al. (US 2009/0063470 A1 - Document Management Using Business Objects, hereinafter referred to as "Peled").

Regarding claim 9, Ganesh teaches all of the limitations of the system of claim 1 as noted above. However, Ganesh does not explicitly teach a data crawler application processed by a data crawler computing device, the data crawler processing instructions stored in a memory device that, when executed by a processor, cause the data crawler application to: identify, via a network, a plurality of documents associated with different business segments and/or business activities; and store each of the plurality of documents in a second data repository.
Peled teaches a data crawler application processed by a data crawler computing device (Peled, ¶0023 – teaches data crawler [application] running on a server [computing device]), the data crawler processing instructions stored in a memory device that, when executed by a processor (Peled, ¶0023 – teaches processor implementing software including the data crawler), cause the data crawler application to: 
identify, via a network (Peled, ¶0020 – teaches the network), a plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects over the network; see also Peled, ¶¶0014-0015 – teaches business objects); and 
store each of the plurality of documents in a second data repository (Peled, ¶0068 – teaches storing the document in a document repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and unstructured data, in the form of natural language text (also referred to as "free text"). Structured data can be efficiently indexed, addressed and searched using well-known tools, such as structured query 

Regarding claim 10, Ganesh teaches all of the limitations of the system of claim 1 as noted above. However, Ganesh does not explicitly teach a natural language processing computing device processing instructions stored in a memory device that, when executed by a processor, cause the data crawler application to: identify, at least one key term from each of the plurality of documents stored in the second data repository; and store each key term in the dictionary data repository.
Peled teaches a natural language processing computing device (Peled, ¶0023 – teaches the server [computing device] implementing a classifier [natural language processor] which builds an index of the documents, for use in subsequent search and update operations, according to occurrences of the business objects in the document text) processing instructions stored in a memory device that, when executed by a processor (Peled, ¶0023 – teaches server [computing device] with processor implementing software), cause the data crawler application to: 
identify, at least one key term from each of the plurality of documents stored in the second data repository (Peled, ¶¶0023-0024 – teaches creating an index of strings in the documents for keyword based searching); and 
store each key term in the dictionary data repository (Peled, ¶¶0023, 0052 – teaches storing the keywords in the business object repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business 

Regarding claim 19, Ganesh teaches all of the limitations of the device of claim 11 as noted above. However, Ganesh does not explicitly teach a data crawler application identifying via a network, a plurality of documents associated with different business segments and/or business activities and store each of the plurality of documents in a second data repository.
Peled teaches a data crawler application (Peled, ¶0023 – teaches data crawler [application] running on a server [computing device]) identifying via a network (Peled, ¶0020 – teaches the network), a plurality of documents associated with different business segments and/or business activities (Peled, ¶0023 – teaches data crawler collecting documents associated with business objects over the network; see also Peled, ¶¶0014-0015 – teaches business objects) and store each of the plurality of documents in a second data repository (Peled, ¶0068 – teaches storing the document in a document repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast 

Regarding claim 20, Ganesh teaches all of the limitations of the device of claim 11 as noted above. However, Ganesh does not explicitly teach a natural language processing module identifying at least one key term from each of the plurality of documents stored in the second data repository and storing each key term in the dictionary data repository. 
Peled teaches a natural language processing module (Peled, ¶0023 – teaches the server [computing device] implementing a classifier [natural language processor] which builds an index of the documents, for use in subsequent search and update operations, according to occurrences of the business objects in the document text) identifying at least one key term from each of the plurality of documents stored in the second data repository (Peled, ¶¶0023-0024 – teaches creating an index of strings in the documents for keyword based searching) and storing each key term in the dictionary data repository (Peled, ¶¶0023, 0052 – teaches storing the keywords in the business object repository).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ganesh with the teachings of Peled in order to develop efficient, fast and relevant searches of business related data in the field of data extraction and/or organization of business related data (Peled, ¶0003 – “Organizations, such as business enterprises, typically accumulate vast amounts of data, including both structured data, such as database and spreadsheet records, and 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125           

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122